SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1069
TP 13-00769
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF JOSE D. MARTINEZ, PETITIONER,

                      V                                           ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, MR. SMITH, SUPERINTENDENT OF
MID-STATE C.F., OFFICER FULLER, MARCY C.F.,
AND OFFICER THORP, MARCY C.F., RESPONDENTS.


JOSE D. MARTINEZ, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order and judgment (one paper) of the Supreme Court,
Oneida County [Samuel D. Hester, J.], entered April 17, 2013) to
review a determination of respondent. The determination found after a
Tier III hearing that petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    November 8, 2013                     Frances E. Cafarell
                                                 Clerk of the Court